FILED
                            NOT FOR PUBLICATION                              FEB 14 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LARRY HISTON,                                     No. 12-15598

               Plaintiff - Appellant,             D.C. No. 3:09-cv-00979-JSW

  v.
                                                  MEMORANDUM*
JAMES TILTON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       California state prisoner Larry Histon appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment because Histon failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in their treatment of his carpal tunnel syndrome. See id. at

1057-58 (neither negligence nor difference of opinion concerning the course of

treatment amounts to deliberate indifference); see also Snow v. McDaniel, 681 F.3d

978, 988 (9th Cir. 2012) (prisoner must show that defendant chose a medically

unacceptable course of treatment “in conscious disregard of an excessive risk to

plaintiff’s health” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Histon’s motion for

leave to amend his complaint and to perfect service to unserved defendants because

the motion was moot upon the court’s grant of summary judgment. See Chodos v.

West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (setting forth standard of

review).

      The district court did not abuse its discretion in denying Histon’s motion for

appointment of counsel because Histon did not demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and explaining “exceptional circumstances” requirement).


                                           2                                    12-15598
      We decline to consider those documents submitted by Histon that were not

presented to the district court. See Fed. R. App. P. 10(a); United States v. Sanchez-

Lopez, 879 F.2d 541, 548 (9th Cir. 1989).

      AFFIRMED.




                                          3                                   12-15598